The opinion of the court was delivered by
Bermudez, C. J.
This is an injunction suit. Its object was to prevent the sale of certain effects belonging to the plaintiffs, seized to satisfy a tax assessed for the year 1888, upon merchandise valued at $10,000 and cash $1000.
The ground upon which the resistance to the sale is based is that under Article 207 of the Constitution the capital^ machinery and other property of the company employed in the manufacture of machinery and agricultural implements are exempt from taxation.
Prom a judgment dissolving the injunction, with damages, this appeal is taken.
There is in the transcript a statement of facts, prepared by counsel for plaintiffs, upon which the case was tried below.
Conceding that under this statement the company is in reality one of those contemplated by the Constitution, there is nothing to show *1104that the merchandise and cash assessed were employed in the manufacture of machinery, etc.
It is not any capital, any machinery, any property, belonging to the corporation that is entitled to the immunity, but only such as is employed in the manufacture of machinery, etc.
The corporation may have other capital, machinery and property not so employed,, which would be assessable.
Exemption from taxation is an exceptional privilege which must be clearly and unequivocally established affirmatively. Exemption laws are always strictly interpreted and applied. Doubt is fatal.
We find no necessity to refer to authorities in support of these views, which rest on elementary principles.
Judgment affirmed.